Defendant was tried on a bill of indictment charging an assault on one Clyde M. Stafford. There was a verdict of guilty. The court pronounced judgment upon the verdict and the defendant appealed. *Page 768 
The only exceptive assignment of error is directed to the alleged error of the court below in overruling the motion of the defendant to dismiss under G.S., 15-173. A careful examination of the record leads us to the conclusion that there was sufficient evidence to be submitted to the jury. The motion was properly overruled.
In the trial below we find.
No error.